DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 11 and 14 have been amended changing the scope and contents of the claim. 
Claims 6 and 19 have been cancelled and their limitations incorporated into the independent claims.
Applicant’s amendment filed August 16, 2022 overcomes the following objection/rejection(s) from the last Office Action of May 16, 2022:
Rejection of the claims under 35 USC § 102
Rejection of the claims under 35 USC § 102

Allowable Subject Matter
Claims 1-5, 7-11, 14-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance (as noted in the office action from May 16, 2022): the closest prior arts of record teach methods of determining an area of interest through boundary expansion in the input image domain. However, none of them alone or in any combination teaches boundary expansion of a region within the polar coordinate image domain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668

/VU LE/Supervisory Patent Examiner, Art Unit 2668